Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
	Furthermore, the prior art of record does not teach “reinitializing (260) the catalytic converter model when the deviation of the second signal from the target signal exceeds a predetermined threshold value, so that the determined level after the reinitialization (260) brings about a target signal which corresponds to the detected second signal, regulating (270) the level in the exhaust gas catalytic converter (130) by setting an air-fuel mixture supplied to the combustion engine (120) according to a target level based on the determined level, determining (280) a deviation between the first and the second signals following the reinitializing (260) of the catalytic converter model and following regulating (270) the level to the target level, and correcting the first signal by means of a correction value (285) determined as a function of the deviation between the first and second signals, so that the deviation between the first and the second signals is reduced. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, 7 and 8; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746